Order entered November 5, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01340-CR

                              EX PARTE CARLOS MALDONADO

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. WX19-00005-Q

                                                ORDER
        The Court is in receipt of appellant’s notice of appeal from the trial court’s order denying

relief sought by his post-conviction application for writ of habeas corpus. This is an accelerated

appeal and is governed by Texas Rule of Appellate Procedure 31.

        We ORDER the trial court to prepare a certification of appellant’s right to appeal and to

file it with the clerk’s record.

        We ORDER the D a l l a s County D i s t r i c t Clerk to file the clerk’s record by

November 20, 2019. We ORDER that the clerk’s record contain copies of the application for

writ of habeas corpus, any response by the State, the trial court’s order disposing of the writ

application, any other documents filed that relate to the writ application, and the trial court’s

certification of appellant’s right to appeal.

        We ORDER the court reporter to file, by November 20, 2019, either the reporter’s record

from the hearing on the writ application or written verification that no hearing was conducted.
        Because appellant has filed an appeal from a habeas corpus proceeding challenging a

conviction, we apply the same briefing rules, deadlines, and schedule that apply to direct appeals

from criminal cases. See TEX. R. APP. P. 31.1(a). Thus, appellant’s brief shall be due thirty days

after the record is filed.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Tammy Kemp, Presiding Judge, 204th Judicial District Court; Kendra L.

Thibodeaux, Official Court Reporter, 204th Judicial District Court; Felicia Pitre, Dallas

County District Clerk; and counsel for appellant and the State.



                                                     /s/     CORY L. CARLYLE
                                                             JUSTICE




                                               –2–